Exhibit 10.1
 
 
 
THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of this ___ day of March, 2010, by and among,
Aultra Gold, Inc., a publicly-owned Nevada corporation (“Aultra Gold”), Shamika
Gold Inc., a Canadian corporation (“Shamika”) and each of the equityholders of
Shamika (the “Shamika Holders”). (Aultra Gold, Shamika, and the Shamika Holders
are sometimes hereinafter collectively referred to as the “Parties” and
individually as a “Party”).
 
W I T N E S S E T H
 
WHEREAS, Aultra Gold is a publicly-owned Nevada corporation with 967,467 shares
of common stock, par value $0.001 per share, issued and outstanding (the “Aultra
Gold Common Stock”) and is quoted on the Over the Counter Bulletin Board (the
“OTCBB”) under the symbol “AGDI”.
 
WHEREAS, Shamika is a Canada corporation, all of the outstanding equity of which
(the “Shamika Shares”), is owned as of the date hereof by all the Shamika
Holders.
 
WHEREAS, Aultra Gold shall acquire all of the Shamika Shares from the Shamika
Holders solely in exchange for the issue by Aultra Gold to the Shamika Holders
of an aggregate of 25,500,000 newly issued shares of Aultra Gold Common Stock
(the “Exchange Shares”) pursuant to the terms and conditions set forth in this
Agreement.
 
           WHEREAS, immediately upon consummation of the Closing (as hereinafter
defined), the Exchange Shares will be issued to the Shamika Holders on a pro
rata basis, in proportion to the ratio that the number of Shamika Shares held by
such Shamika Holder bears to the pro rata portion of Shamika equity held by all
the Shamika Holders as of the date of the Closing as set forth in Schedule I
hereto forming an integral part of this Agreement (“Schedule I”).
 
WHEREAS, upon Closing, Shamika will be a wholly-owned subsidiary of Aultra Gold
and the Exchange Shares issued to the Shamika Holders will represent fifty-one
percent (51%) of the total outstanding shares of Aultra Gold Common Stock on a
fully-diluted basis.
 
NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
 


 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
PLAN OF EXCHANGE
 
1.1 The Exchange.  At the Closing (as hereinafter defined), all of the Shamika
Shares issued and outstanding immediately prior to the Closing Date shall be
exchanged for 25,500,000 shares of Aultra Gold Common Stock.  From and after the
Closing Date, the Shamika Holders shall no longer own any Shamika Shares and the
Shamika Holders’ former pro rata holding of the Shamika Shares shall represent
the pro rata portion of the Exchange Shares issuable in exchange therefor
pursuant to this Agreement. The parties hereto therefore acknowledge and agree
that in consideration of, and as full and integral payment of the Shamika Shares
exchanged, assigned and transferred hereunder at Closing, Aultra Gold shall
simultaneously issue the Exchange Shares to the Shamika Holders as fully paid
and non-assessable in such number as corresponds to their respective share of
the Shamika Shares exchanged, assigned and transferred to Aultra Gold and that
the consideration for the issue of the Exchange Shares shall be the equivalent
of the paid-up capital of the Shamika Shares for the Shamika Holders, the whole
as set forth under Schedule I. The parties hereby further agree that if the
“Fair Market Value” of the Shamika Shares exchanged, assigned and transferred
hereunder, as at the effective date hereof, as determined by any tax authority
or court of competent jurisdiction differs from that established by the parties
hereto, then, subject to the Tax Indemnity contemplated under Section 4.9
hereof, the parties shall adjust the number of Exchange Shares in such manner as
to give effect to the decision of said tax authority or court of competent
jurisdiction, as the case may be.
 
1.2 No Dilution.  Except as set forth herein, Aultra Gold shall neither effect,
nor fix any record date with respect to, any stock split, stock dividend,
reverse stock split, recapitalization, or similar change in the Aultra Gold
Common Stock between the date of this Agreement and the Closing.
 
1.3 Closing. The closing (“Closing”) of the transactions contemplated by this
Agreement (“Transactions”) shall occur immediately following the execution of
this Agreement provided the closing conditions set forth in Articles V and VI
have been satisfied or waived (the “Closing Date”).
 
1.4 Closing Events.  At the Closing, each of the respective parties hereto shall
execute, acknowledge, and deliver (or shall cause to be executed, acknowledged,
and delivered) any and all stock certificates, officers’ certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings, or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, and the documents and certificates provided in Sections 5.2, 5.4, 6.3,
6.5 and 6.6, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.  If agreed to by the parties, the
Closing may take place through the exchange of documents (other than the
exchange of stock certificates) by fax, email and/or express courier.  At the
Closing, the Exchange Shares shall be issued in the names and denominations
provided by Shamika.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.5 Standstill.
 
Until the earlier of the Closing or May 31, 2010 (the “No Shop Period”), neither
Shamika nor the Shamika Holders will (i) solicit or encourage any offer or enter
into any agreement or other understanding, whether written or oral, for the
sale, transfer or other disposition of any capital stock or assets of Shamika to
or with any other entity or person, except as contemplated by the Transactions,
other than sales of goods and services by Shamika in the ordinary course of its
business; (ii) entertain or pursue any unsolicited communication, offer or
proposal for any such sale, transfer or other disposition; or (iii) furnish to
any person or entity (other than Aultra Gold, and its authorized agents and
representatives) any nonpublic information concerning Shamika or its business,
financial affairs or prospects for the purpose or with the intent of permitting
such person or entity to evaluate a possible acquisition of any capital stock or
assets of Shamika.  If either Shamika or any of the Shamika Holders shall
receive any unsolicited communication or offer, Shamika or the Shamika Holders,
as applicable, shall immediately notify Aultra Gold of the receipt of such
communication or offer.
 
During the No-Shop Period, Aultra Gold will not (i) solicit or encourage any
offer or enter into any agreement or other understanding, whether written or
oral, for the sale, transfer or other disposition of any capital stock or assets
of Aultra Gold to or with any other entity or person, except as contemplated
herein, other than sales of goods and services by Aultra Gold in the ordinary
course of its business; (ii) entertain or pursue any unsolicited communication,
offer or proposal for any such sale, transfer or other disposition; or (iii)
furnish to any person or entity (other than Shamika, and its authorized agents
and representatives) any nonpublic information concerning Aultra Gold or its
business, financial affairs or prospects for the purpose or with the intent of
permitting such person or entity to evaluate a possible acquisition of any
capital stock or assets of Aultra Gold.  If either Aultra Gold or any of Aultra
Gold’s shareholders shall receive any unsolicited communication or offer, Aultra
Gold or such Aultra Gold stockholder, as applicable, shall immediately notify
Shamika of the receipt of such communication or offer.
 
1.6 Director and Officer Resignations.  At Closing, the directors and officers
of Aultra Gold shall tender their resignations to the Board of Directors, and
new directors and officers designated by the Shamika Holders shall be appointed
as the new directors and officers of Aultra Gold.
 
1.7 Exemption From Registration. Aultra Gold and Shamika intend that the
Exchange Shares to be issued pursuant to Section 1.1 hereof will be issued in a
transaction exempt from registration under the Securities Act of 1933, as
amended (“Securities Act”), by reason of section 4(2) of the Securities Act
and/or Rule 506 of Regulation D promulgated by the SEC thereunder.
 
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF SHAMIKA
 
Shamika represents and warrants to Aultra Gold that the statements contained in
this Article II are true and correct to the knowledge of Shamika. For purposes
of this Article II, the phrase “to the knowledge of Shamika” or any phrase of
similar import shall be deemed to refer to the actual knowledge of the executive
officers of Shamika immediately before the Closing.
 
2.1 Organization.  Shamika is a corporation duly organized, validly existing,
and in good standing under the laws of Canada.  Shamika has the power and is
duly authorized, qualified, franchised, and licensed under all applicable laws,
regulations, ordinances, and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
corporation in jurisdictions in which the character and location of the assets
owned by it or the nature of the business transacted by it requires
qualification except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Shamika Material Adverse Effect (as defined below).  The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof
will not, violate any provision of Shamika’s organizational documents.  Shamika
has taken all action required by laws, its certificate of incorporation,
certificate of business registration, or otherwise to authorize the execution
and delivery of this Agreement. Shamika has full power, authority, and legal
right and has taken or will take all action required by law, its Certificate of
Organization, and otherwise to consummate the transactions herein contemplated.
For purposes of this Agreement, “Shamika Material Adverse Effect” means a
material adverse effect on the assets, business, condition (financial or
otherwise) or results of operations of Shamika or its subsidiaries taken as a
whole.
 
2.2 Capitalization. The authorized capital stock of Shamika consists of an
unlimited number of Class A shares (common stock) and of an unlimited number of
Class B shares (preferred stock).  As of the date of this Agreement, 13,235305
Class A shares of the share capital of Shamika constitute the only issued and
outstanding shares of the share capital of Shamika. All of the issued and
outstanding Shamika Shares are duly authorized, validly issued, fully paid,
nonassessable and free of all preemptive rights. There are no notes or other
indebtedness convertible into shares of any class of the Shamika’s capital
stock, outstanding or authorized options, warrants, rights, agreements or
commitments to which Shamika is a party or which are binding upon Shamika
providing for the issuance or redemption of any of its capital stock. There are
no outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to Shamika. There are no agreements to which Shamika is a party or
by which it is bound with respect to the voting (including without limitation
voting trusts or proxies), registration under the Securities Act, or sale or
transfer (including without limitation agreements relating to pre-emptive
rights, rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of Shamika. To the knowledge of Shamika, there are no agreements
among other parties, to which Shamika is not a party and by which it is not
bound, with respect to the voting (including without limitation voting trusts or
proxies) or sale or transfer (including without limitation agreements relating
to rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of Shamika. All of the issued and outstanding Shamika Shares were
issued in compliance with applicable federal and state provincial laws relevant
to Shamika’s existence.
 
 
4

--------------------------------------------------------------------------------

 
2.3 Financial Statements.
 
(a)           Shamika has not filed any local income tax returns as no such
returns are required to be filed by it in respect of the period from its
inception to the date hereof.
 
(b)           Shamika has no liabilities with respect to the payment of federal,
provincial, municipal, county, local, or other taxes (including any
deficiencies, interest, or penalties), except for taxes accrued but not yet due
and payable, for which Shamika may be liable in its own right or as a transferee
of the assets of, or as a successor to, any other corporation or entity.
 
(c)           No deficiency for any taxes has been proposed, asserted or
assessed against Shamika.  There has been no tax audit, nor has there been any
notice to Shamika by any taxing authority regarding any such tax audit, or, to
the knowledge of Shamika, is any such tax audit threatened with regard to any
taxes or Shamika tax returns.  Shamika does not expect the assessment of any
additional taxes of Shamika for any period prior to the date hereof and has no
knowledge of any unresolved questions concerning the liability for taxes of
Shamika.
 
(d)           Shamika shall have provided to Aultra Gold the unaudited balance
sheets of Shamika as of, and the unaudited statements of income, shareholders’
equity and cash flows of Shamika for the period ended February 16, 2010 (the
“Shamika Balance Sheet Date”), (the “Shamika Financial Statements”).  The
Shamika Financial Statements have been prepared from the books and records of
Shamika in accordance with U.S. Generally Accepted Accounting Principals
(“GAAP”) applied on a consistent basis throughout the periods covered thereby,
fairly present the financial condition, results of operations and cash flows of
Shamika and the Subsidiaries as of the respective dates thereof and for the
periods referred to therein and, to the knowledge of Shamika, to the extent that
the Shamika Financial Statements have been prepared in accordance with GAAP,
they comply as to form with the applicable rules and regulations of the SEC for
inclusion of such Shamika Financial Statements in the Aultra Gold filings with
the SEC as required by the Securities Exchange Act of 1934 (the “Exchange Act”)
and are consistent with the books and records of Shamika and the Subsidiaries
(as defined herein), except as provided in the notes thereto.
 
(e)           The books and records, financial and otherwise, of Shamika are in
all material respects complete and correct and have been maintained in
accordance with good business and accounting practices.
 
2.4 Disclosure. No representation or warranty by Shamika contained in this
Agreement or in any of the Transactions documentation, and no statement
contained in any document, certificate or other instrument delivered or to be
delivered by or on behalf of Shamika pursuant to this Agreement or therein,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading. Shamika has disclosed to Aultra Gold all material
information relating to the business of Shamika or any Subsidiary or the
transactions contemplated by this Agreement.
 
2.5 Undisclosed Liabilities. Neither Shamika nor any Subsidiary has any material
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for (a)
liabilities shown on the Shamika balance sheets referred to in Section 2.3, (d)
liabilities which have arisen since the Shamika Balance Sheet Date in the
Ordinary Course of Business (as defined herein) and (c) contractual and other
liabilities incurred in the Ordinary Course of Business which are not required
by GAAP to be reflected on a balance sheet.  As used in this Agreement,
“Ordinary Course of Business” means the ordinary course of Shamika’s business,
consistent with past custom and practice (including with respect to frequency
and amount).
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
2.6 Absence of Certain Changes or Events.
 
(a)  except in the Ordinary Course of Business, there has not been (i) any
material adverse change in the business, operations, properties, assets, or
condition of Shamika or any Subsidiary; or (ii) any damage, destruction, or loss
to Shamika or any Subsidiary (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets, or
condition of Shamika or any Subsidiary;
 
(b)  Shamika or any Subsidiary has not (i) borrowed or agreed to borrow any
funds or incurred, or become subject to, any material obligation or liability
(absolute or contingent) not otherwise in the ordinary course of business; (ii)
paid any material obligation or liability not otherwise in the ordinary course
of business (absolute or contingent) other than current liabilities reflected in
or shown on the most recent Shamika consolidated balance sheet, and current
liabilities incurred since that date in the ordinary course of business; (iii)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights not otherwise in the ordinary course of business; (iv)
made or permitted any amendment or termination of any contract, agreement, or
license to which they are a party not otherwise in the ordinary course of
business if such amendment or termination is material, considering the business
of Shamika or any Subsidiary; or (v) issued, delivered, or agreed to issue or
deliver any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock).
 
2.7 Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of Shamika, threatened by or against
Shamika or any Subsidiary, or affecting Shamika or any Subsidiary, or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
 
2.8 No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Shamika or any Subsidiary is a party
or to which any of its properties or operations are subject.
 
2.9 Contracts.  Shamika has provided, or will provide Aultra Gold, copies of all
material contracts, agreements, franchises, license agreements, or other
commitments to which Shamika is a party or by which it or any of its assets,
products, technology, or properties are bound.
 
2.10 Compliance With Laws and Regulations.  Shamika has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of Shamika.
 
2.11 Approval of Agreement.  The board of directors of Shamika (“Shamika Board”)
and the Shamika Holders have authorized the execution and delivery of this
Agreement by Shamika and have approved the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Shamika and
constitutes a valid and binding obligation of Shamika, enforceable against
Shamika in accordance with its terms.
 
2.12 Title and Related Matters.  Shamika has good and marketable title to all of
its properties, interest in properties, and assets, real and personal, which are
reflected in the Shamika balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the Ordinary Course of Business), free and clear of all
liens, pledges, charges, or encumbrances except: statutory liens or claims not
yet delinquent.
 
2.13 Governmental Authorizations.  Shamika is not required to have any licenses,
franchises, permits, and other government authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
provincial securities or corporation laws, as hereinafter provided, no
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by Shamika of this Agreement and the consummation by
Shamika of the transactions contemplated hereby.
 
 
 
6

--------------------------------------------------------------------------------

 
 
2.14 Continuity of Business Enterprises.  Shamika has no commitment or present
intention to liquidate Shamika or sell or otherwise dispose of a material
portion of its business or assets following the consummation of the transactions
contemplated hereby.
 
2.15 Ownership of Shamika Shares.  The Shamika Holders are the legal and
beneficial owners of 100% of the Shamika Shares in their respective proportions
set forth under Schedule I, free and clear of any claims, charges, equities,
liens, security interests, and encumbrances whatsoever, and the Shamika Holders
have full right, power, and authority to transfer, assign, convey, and deliver
their respective Shamika Shares; and delivery of such Shamika Shares at the
Closing will convey to Aultra Gold good and marketable title to such Shamika
Shares free and clear of any claims, charges, equities, liens, security
interests, and encumbrances, except for any such claims, charges, equities,
liens, security interests, and encumbrances arising out of such Shamika Shares
being held by Aultra Gold.
 
2.16 Brokers. Shamika has not entered into any contract with any person, firm or
other entity that would obligate Shamika or Aultra Gold to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.
 
2.17 Subsidiaries and Predecessor Corporations. Shamika has no subsidiaries,
except for Shamika Gold Mining sprl (the “Subsidiary”).  For purposes of this
Agreement, a “Subsidiary” shall mean any corporation, partnership, joint venture
or other entity in which a Party has, directly or indirectly, an equity interest
representing 50% or more of the equity securities thereof or other equity
interests therein (collectively, the “Subsidiaries”).
 
2.18 Intellectual Property.  Shamika owns or has the right to use all
Intellectual Property (as defined below) necessary to operate its business under
the name “Shamika” (“Shamika Intellectual Property”). Each item of Shamika
Intellectual Property will be owned or available for use by the Surviving
Corporation immediately following the Closing on substantially identical terms
and conditions as it was immediately prior to the Closing. Shamika has taken all
reasonable measures to protect the proprietary nature of each item of Shamika
Intellectual Property. To the knowledge of Shamika, (a) no other person or
entity has any rights to any of Shamika Intellectual Property owned by Shamika,
except pursuant to agreements or licenses entered into by Shamika and such
person in the ordinary course, and (b) no other person or entity is infringing,
violating or misappropriating any of Shamika Intellectual Property. For purposes
of this Agreement, “Intellectual Property” means all trade names, domain names
and applications and registrations therefor.
 
2.19 Certain Business Relationships With affiliates. Except as contemplated by
employment agreements, consulting agreements, property option agreements and the
agreements contemplated by the transaction: (i) no affiliate of Shamika or of
any Subsidiary (a) owns any property or right, tangible or intangible, which is
used in the business of Shamika or any Subsidiary, (b) has any claim or cause of
action against Shamika or any Subsidiary, or (c) owes any money to, or is owed
any money by, Shamika or any Subsidiary, save and except for the claims
disclosed in the Shamika Financial Statements.
 


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF AULTRA GOLD
 
Aultra Gold represents and warrants to Shamika that the statements contained in
this Article III are true and correct:
 
3.1 Organization.  Aultra Gold is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada, and has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of Aultra Gold’s Articles of Incorporation or bylaws. Aultra Gold has
taken all action required by law, its Articles of Incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and Aultra
Gold has full power, authority, and legal right and has taken all action
required by law, its Articles of Incorporation, bylaws, or otherwise to
consummate the transactions herein contemplated.
 
3.2 Capitalization. The authorized capital stock of Aultra Gold consists of
51,000,000 shares of capital stock, consisting of 50,000,000 shares of Aultra
Gold Common Stock, and 1,000,000 shares of preferred stock par value $0.0001 per
share (the “Preferred Stock”).  Immediately prior the Closing, there shall be
approximately 967,467 shares of Aultra Gold Common Stock issued and outstanding,
and no shares of Preferred Stock issued and outstanding. Aultra Gold Common
Stock is presently eligible for quotation and trading on the Over-the-Counter
Bulletin Board.  All of the issued and outstanding shares of Aultra Gold Capital
Stock are duly authorized, validly issued, fully paid, nonassessable and free of
all preemptive rights. There are no outstanding or authorized options, warrants,
rights, agreements or commitments to which Aultra Gold is a party or which are
binding upon Aultra Gold providing for the issuance or redemption of any of its
capital stock. There are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to Aultra Gold. There are no
agreements to which Aultra Gold is a party or by which it is bound with respect
to the voting (including without limitation voting trusts or proxies),
registration under the Securities Act, or sale or transfer (including without
limitation agreements relating to pre-emptive rights, rights of first refusal,
co-sale rights or “drag-along” rights) of any securities of Aultra Gold. To the
knowledge of Aultra Gold, there are no agreements among other parties, to which
Aultra Gold is not a party and by which it is not bound, with respect to the
voting (including without limitation voting trusts or proxies) or sale or
transfer (including without limitation agreements relating to rights of first
refusal, co-sale rights or “drag-along” rights) of any securities of Aultra
Gold. All of the issued and outstanding shares of Aultra Gold Common Stock were
issued in compliance with applicable federal and state securities laws. The
Exchange Shares to be issued at the Closing pursuant to Section 1.1 hereof, when
issued and delivered in accordance with the terms hereof, shall be duly and
validly issued, fully paid and nonassessable and free of all preemptive rights.
 
3.3 Due Issuance of the Exchange Shares.  Aultra Gold hereunder warrants to the
Shamika Holders that, upon their issuance hereunder, the Exchange Shares shall
be duly issued to each of the Shamika Holders in accordance with all applicable
laws and that all requisite corporate actions is this regard shall have been
duly accomplished and that the Shamika Holders shall hold a good, valid and
marketable title to the Exchange Shares, free and clear of any liens or claims
of whomsoever for any reason whatsoever.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
3.4 Financial Statements.  The audited financial statements and unaudited
interim financial statements of the Aultra Gold included in the Aultra Gold
Reports (collectively, the “Aultra Gold Financial Statements”) (i) complied as
to form in all material respects with applicable accounting requirements, and,
as appropriate, the published rules and regulations of the SEC with respect
thereto when filed, (ii) were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby (except as may be
indicated therein or in the notes thereto, and in the case of quarterly
financial statements, as permitted by Form 10-Q under the Exchange Act), (iii)
fairly present the consolidated financial condition, results of operations and
cash flows of the Aultra Gold as of the respective dates thereof and for the
periods referred to therein, and (iv) are consistent with the books and records
of the Aultra Gold.
 
3.5 Securities Act and Exchange Act Filings.  All of the following filings of
Aultra Gold are available on the Commission’s website: (a) effective
Registration Statement on Form SB-2, which contains audited financial statements
for the period January 26, 2005 (inception) through April 30, 2005 as filed with
the SEC (SEC File No. 333-126748), (b) Annual Report on Form 10-K for the Fiscal
Year ended December 31, 2008, which contains audited financial statements for
the period January 26, 2005 (inception) through December 31, 2008, and (c) all
other reports filed by Aultra Gold under Section 13 or 15(d) of the Exchange Act
and all proxy or information statements filed by Aultra Gold under subsections
(a) or (c) of Section 14 of the Exchange Act with the SEC since July 21, 2005
(such documents are collectively referred to herein as the “Aultra Gold
Reports”). The Aultra Gold Reports constitute all of the documents required to
be filed by Aultra Gold under Section 13 or subsections (a) or (c) of Section 14
of the Exchange Act with the SEC from September 10, 2008 through the date of
this Agreement. Aultra Gold Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations thereunder when
filed.  Each Aultra Gold Report filed under the Exchange Act was filed on or
before its due date (if any) or within the applicable extension period provided
under the Exchange Act. As of their respective dates, Aultra Gold Reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
3.6 Undisclosed Liabilities. Neither Aultra Gold nor any Subsidiary has any
material liability (whether known or unknown, whether absolute or contingent,
whether liquidated or unliquidated and whether due or to become due), except for
the following liabilities which Aultra Gold hereby agrees and undertakes to
settle or otherwise eliminate prior to Closing (a) liabilities shown on the
Aultra Gold Balance Sheets referred to in Section 2.3, (d) liabilities which
have arisen since the Aultra Gold Balance Sheet Date in the Ordinary Course of
Business (as defined herein) and (c) contractual and other liabilities incurred
in the Ordinary Course of Business which are not required by GAAP to be
reflected on a balance sheet.  As used in this Agreement, “Ordinary Course of
Business” means the ordinary course of Aultra Gold’s business, consistent with
past custom and practice (including with respect to frequency and amount).
 
3.7 Absence of Certain Changes or Events.  Except as described herein:
 
(a) There has not been (i) any material adverse change, financial or otherwise,
in the business, operations, properties, assets, or condition of Aultra Gold
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of Aultra Gold;
 
 
9

--------------------------------------------------------------------------------

 
 
 
(b) Aultra Gold has not (i) amended its Articles of Incorporation or by-laws;
(ii) declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to shareholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of Aultra Gold; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any other
material transactions; (vi) made any accrual or arrangement for or payment of
bonuses or special compensation of any kind or any severance or termination pay
to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its employees; or (viii) made any increase in any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement, made to, for, or with its
officers, directors, or employees;
 
(c) Aultra Gold has not (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Aultra Gold balance sheet and current liabilities incurred since that
date in the ordinary course of business and professional and other fees and
expenses incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights (except
assets, property, or rights not used or useful in its business which, in the
aggregate have a value of less than $5,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $5,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of Aultra Gold; or (vi)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement;
 
(d) Aultra Gold has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent as of the Closing Date; and
 
(e) Aultra Gold has not become subject to any law or regulation which materially
and adversely affects, or in the future may adversely affect, the business,
operations, properties, assets, or condition of Aultra Gold.
 
3.8 Title and Related Matters.  Aultra Gold has good and marketable title to all
of its properties, interest in properties, and assets, real and personal, which
are reflected in the Aultra Gold balance sheet or acquired after that date
(except properties, interest in properties, and assets sold or otherwise
disposed of since such date in the Ordinary Course of Business), free and clear
of all liens, pledges, charges, or encumbrances except:
 
(a) statutory liens or claims not yet delinquent; and
 
(b) such imperfections of title and easements as do not and will not materially
detract from or interfere with the present or proposed use of the properties
subject thereto or affected thereby or otherwise materially impair present
business operations on such properties.
 
3.9 Litigation and Proceedings.  Except as set forth herein, there are no
actions, suits, or proceedings, of any nature whatsoever, pending or threatened
by or against or affecting Aultra Gold, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.
 
3.10 Contracts.  Aultra Gold is not a party to any material contract, agreement,
or other commitment.
 
3.11 No Conflict With Other Instruments.  The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute a default under,
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Aultra Gold is a party or to which it or any of its assets
or operations are subject.
 
3.12 Governmental Authorizations.  Aultra Gold is not required to have any
licenses, franchises, permits, and other government authorizations, that are
legally required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by Aultra Gold of this Agreement and the consummation by
Aultra Gold of the transactions contemplated hereby.
 
 
 
10

--------------------------------------------------------------------------------

 
 
3.13 Compliance With Laws and Regulations. Each of Aultra Gold and its
Subsidiaries:
 
(a) and the conduct and operations of their respective businesses, are in
compliance with each applicable law (including rules and regulations thereunder)
of any federal, state, local or foreign government, or any governmental entity,
except for any violations or defaults that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Aultra Gold Material
Adverse Effect;
 
(b) has complied with all federal and state securities laws and regulations,
including being current in all of its reporting obligations under such federal
and state securities laws and regulations;
 
(c) has not, and the past and present officers, directors and affiliates of
Aultra Gold have not, been the subject of, nor does any officer or director of
Aultra Gold have any reason to believe that Aultra Gold or any of its officers,
directors or affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;
 
(d) has not been the subject of any voluntary or involuntary bankruptcy
proceeding, nor has it been a party to any material litigation;
 
(e) has not, and the past and present officers, directors and affiliates have
not, been the subject of, nor does any officer or director of Aultra Gold have
any reason to believe that Aultra Gold or any of its officers, directors or
affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency having
regulatory authority over such entity or person;
 
(f) does not and will not immediately prior to the Closing, have any
liabilities, contingent or otherwise, including but not limited to notes payable
and accounts payable, and is not a party to any executory agreements; and
 
(g) is not a “blank check Company” as such term is defined by Rule 419 of the
Securities Act.
 
3.14 Insurance.  Aultra Gold owns no insurable properties and carries no
casualty or liability insurance. Notwithstanding the foregoing, no circumstance
exists that would prevent Aultra Gold from carrying casualty or liability
insurance of any nature whatsoever.
 
3.15 Approval of Agreement.  The board of directors of Aultra Gold (the “Aultra
Gold Board”) has authorized the execution and delivery of this Agreement by
Aultra Gold and has approved this Agreement and the transactions contemplated
hereby.
 
3.16 Material Transactions of Affiliates.  Except as disclosed herein, there
exists no material contract, agreement, or arrangement between Aultra Gold and
any person who was at the time of such contract, agreement, or arrangement, an
officer, director, or person owning of record or known by Aultra Gold to own
beneficially, 10% or more of the issued and outstanding common stock of Aultra
Gold and which is to be performed in whole or in part after the date hereof or
was entered into not more than three years prior to the date hereof. Neither any
officer, director, nor 10% stockholder of Aultra Gold has, or has had during the
last preceding full fiscal year, any known interest in any material transaction
with Aultra Gold which was material to the business of Aultra Gold. Aultra Gold
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other material transaction with any such
affiliated person.
 
3.17 Employment Matters.  Aultra Gold has no employees.
 
3.18 Brokers.  Aultra Gold has not entered into any contract with any person,
firm or other entity that would obligate Shamika or Aultra Gold to pay any
commission, brokerage or finders’ fee in connection with the transactions
contemplated herein.
 
3.19 Subsidiaries.  Aultra Gold has no Subsidiaries.
 
3.20 Disclosure. No representation or warranty by Aultra Gold contained in this
Agreement or in any of the Transaction documentation, and no statement contained
in the any document, certificate or other instrument delivered or to be
delivered by or on behalf of Aultra Gold pursuant to this Agreement or therein,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading. Aultra Gold has disclosed to Shamika all material
information relating to the business of Aultra Gold or any Subsidiary or the
transactions contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 


 
ARTICLE IV
 
SPECIAL COVENANTS
 
4.1 Split-Off. At the Closing, Aultra Gold shall assign to all of rights title
and interest to a monthly net smelter royalty of two percent (2%) upon all gold,
silver, copper, or other metals produced and sold from its Jungo Property in
Nevada to its affiliate, Dutch Gold Resources, Inc., a publicly owned Nevada
corporation (“Dutch Gold”) in exchange for the assumption by Dutch Gold of all
of the Aultra Gold’s liabilities except for: (i) advances made by Aultra Gold’s
former principal officer and director, Rauno Perttu in the aggregate amount of
$618,318 which shall be retired in exchange for the issuance to Perttu shares of
Aultra Gold common stock; and (ii) a promissory note in the original, principal
amount of $250,000 in favor of Dutch Gold on October 1, 2009, which shall be
retired in exchange for the issuance to Dutch Gold of 2,500,000 shares of Aultra
Gold common stock.  In connection with the foregoing, following the issuance of
the shares of Aultra Gold common stock in consideration for the retiring of the
above claims, (a) both Rauno Perttu and Dutch Gold shall provide Aultra Gold
with a definitive release and waiver of claims in respect of any and all claims
they may have against Aultra Gold, including any claims originating from the
said advances made by Rauno Perttu in the aggregate amount of $618,318. and the
promissory note in the original, principal amount of $250,000 in favor of Dutch
Gold and b) the shares of Aultra Gold Common Stock owned by the Shamika Holders
will represent fifty-one percent (51%) of the total outstanding shares of Aultra
Gold Common Stock, on a fully-diluted basis.
 
4.2 Current Report.  As soon as reasonably practicable after the execution of
this Agreement, the Parties shall prepare a current report on Form 8-K relating
to this Agreement and the transactions contemplated hereby (the “Current
Report”). Each of Shamika and Aultra Gold shall use its reasonable efforts to
cause the Current Report to be filed with the SEC within four business days of
the execution of this Agreement and to otherwise comply with all requirements of
applicable federal and state securities laws. Further, the Parties shall prepare
and file with the SEC an amendment to the Current Report within four business
days after the Closing Date, if such Current Report was filed before the Closing
Date.
 
4.3 Actions of Aultra Gold Shareholders.  Prior to the Closing, Aultra Gold
shall cause the following actions to be taken by the written consent of the
holders of a majority of the outstanding shares of common stock of Aultra Gold:
 
(a) the approval of this Agreement and the Transactions contemplated hereby and
thereby; and
 
(b) such other actions as the directors may determine are necessary or
appropriate.
 
4.4 Actions of Shamika.  Prior to the Closing, Shamika shall cause the following
actions to be taken by the written consent of the holders of a majority of the
outstanding shares of common stock of Shamika:
 
(a) the approval of this Agreement and the Transactions contemplated hereby and
thereby; and
 
(b) such other actions as the directors may determine are necessary or
appropriate.
 
4.5 Access to Properties and Records.  Aultra Gold and Shamika will each afford
to the officers and authorized representatives of the other reasonable access to
the properties, books, and records of Aultra Gold or Shamika in order that each
may have full opportunity to make such reasonable investigation as it shall
desire to make of the affairs of the other, and each will furnish the other with
such additional financial and operating data and other information as to the
business and properties of Aultra Gold or Shamika as the other shall from time
to time reasonably request.
 
 
 
12

--------------------------------------------------------------------------------

 
 
4.6 Delivery of Books and Records.  At the Closing, Aultra Gold shall deliver
and/or cause to be delivered to Shamika, the originals of the corporate minute
books, books of account, contracts, records, and all other books or documents of
Aultra Gold.
 
4.7 Actions Prior to Closing by both Parties.
 
(a) From and after the date of this Agreement until the Closing Date and except
as permitted or contemplated by this Agreement, Aultra Gold and Shamika will
each: (i) carry on its business in substantially the same manner as it has
heretofore; (ii) maintain and keep its properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage due to casualty; (iii) maintain in full force and effect insurance
comparable in amount and in scope of coverage to that now maintained by it; (iv)
perform in all material respects all of its obligation under material contracts,
leases, and instruments relating to or affecting its assets, properties, and
business; (v) use its best efforts to maintain and preserve its business
organization intact, to retain its key employees if required by Shamika, and to
maintain its relationship with its material suppliers and customers; and (vi)
fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.
 
(b) Except as set forth herein, from and after the date of this Agreement until
the Closing Date, neither Aultra Gold nor Shamika will: (i) make any change in
their organizational documents, charter documents or bylaws; (ii) take any
action described in Section 2.6 in the case of Shamika, or in Section 3.6, in
the case of Aultra Gold (all except as permitted therein or as disclosed in the
applicable party’s schedules); (iii) enter into or amend any contract,
agreement, or other instrument of any of the types described in such party’s
schedules, except that a party may enter into or amend any contract, agreement,
or other instrument in the ordinary course of business involving the sale of
goods or services, or (iv) make or change any material tax election, settle or
compromise any material tax liability or file any amended tax return.
 
4.8 Indemnification.
 
(a) Shamika hereby agrees to indemnify Aultra Gold and each of the officers,
agents and directors of Aultra Gold as of the date of execution of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever), to which it or they may become subject
arising out of or based on any inaccuracy appearing in or misrepresentation made
in Article II. The indemnification provided for in this paragraph shall not
survive the Closing and consummation of the transactions contemplated hereby but
shall survive the termination of this Agreement pursuant to Section 7.1(b) of
this Agreement.
 
(b) Aultra Gold hereby agrees to indemnify Shamika and each of the officers,
agents and directors of Shamika as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made under Article
III. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby in accordance
with the provisions of Section 1.7.
 
4.9 Tax Indemnity.  Aultra Gold hereby agrees to indemnify the Shamika Holders
and Shamika and each of the officers, agents and directors of Shamika as of the
date of execution of this Agreement against any loss, liability, claim, damage,
or expense (including, but not limited to, any and all tax, interest, penalties,
and expenses whatsoever reasonably incurred as a party to, and/or in,
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever), to which it or they may become subject
arising out of or based on any tax resulting from a capital gain from the
exchange of the Shamika Shares for the Exchange Shares (the “Tax
Indemnity”).  The Tax Indemnity provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby.  No obligation
for the Tax Indemnity on the part of Aultra Gold shall be incurred until an
adjudication from the Minister of National Revenue of Canada, the Minister of
Revenue of Québec or a court of competent jurisdiction is rendered that the
Shamika Holders shall incur tax interest and/or penalties as a result of the
Exchange.
 
 
13

--------------------------------------------------------------------------------

 
 
 
4.10 Information Provided to Shamika Holders.  Shamika shall prepare, with the
cooperation of Aultra Gold, information to be sent to the Shamika Holders in
connection with receiving their approval of this Agreement and the Transactions
contemplated hereby. Such information shall constitute a disclosure of the offer
and issuance of the Exchange Shares. Aultra Gold and Shamika shall each use
reasonable best efforts to cause information provided the Shamika Holders to
comply with applicable federal, provincial and state securities laws
requirements. Each of Aultra Gold and Shamika agrees to provide promptly to the
other such information concerning its business and financial statements and
affairs as, in the reasonable judgment of the providing party or its counsel,
may be required or appropriate for inclusion in the information sent, or in any
amendments or supplements thereto, and to cause its counsel and auditors to
cooperate with the other’s counsel and auditors in the preparation of the
information to be sent to the Shamika Holders. Shamika will promptly advise
Aultra Gold, and Aultra Gold will promptly advise Shamika, in writing if at any
time prior to the Closing Date either Shamika or Aultra Gold shall obtain
knowledge of any facts that might make it necessary or appropriate to amend or
supplement the information sent in order to make the statements contained or
incorporated by reference therein not misleading or to comply with applicable
law. The information sent shall contain the recommendation of the Board of
Directors of Shamika that the Shamika Holders approve the Share Exchange and
this Agreement and the conclusion of the Board of Directors of Shamika that the
terms and conditions of the Share Exchange are advisable and fair and reasonable
to the Shamika Holders. Anything to the contrary contained herein
notwithstanding, Shamika shall not include in the information sent to the
Shamika Holders any information with respect to Aultra Gold or its affiliates or
associates, the form and content of which information shall not have been
approved by Aultra Gold prior to such inclusion.
 
ARTICLE V
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF AULTRA GOLD
 
The obligations of Aultra Gold under this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions:


5.1 Accuracy of Representations; Performance.  The representations and
warranties made by Shamika in this Agreement were true when made and shall be
true at the Closing Date with the same force and effect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement), and Shamika shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by Shamika prior to or at the
Closing. Aultra Gold may request to be furnished with a certificate, signed by a
duly authorized officer of Shamika and dated the Closing Date, to the foregoing
effect.
 
5.2 Officer’s Certificates.  Aultra Gold shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
Shamika to the effect that no litigation, proceeding, investigation, or inquiry
is pending or, to the best knowledge of Shamika threatened, which might result
in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement, or, by or against Shamika which might result in
any material adverse change in any of the assets, properties, business, or
operations of Shamika.
 
5.3 No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Shamika, nor shall any event have occurred which, with the lapse
of time or the giving of notice, may cause or create any material adverse change
in the financial condition, business, or operations.
 
5.4 Other Items.
 
Aultra Gold shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as Aultra Gold may
reasonably request.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(a) Complete and satisfactory due diligence review of Shamika by Aultra Gold.
 
(b) Approval of the Transactions by the Shamika Board of Directors and the
Shamika Holders.
 
(c) Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from Shamika’s lenders,
creditors, vendors and lessors.
 
ARTICLE VI
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF SHAMIKA
 
The obligations of Shamika under this Agreement are subject to the satisfaction,
at or before the Closing, of the following conditions:
 
6.1 Amendment of Aultra Gold’s Articles of Incorporation.  Aultra Gold shall
have filed an amendment to its Articles of Incorporation so that upon the filing
thereof, Aultra Gold shall have authorized 50,000,000 shares of common stock,
par value $0.00001 per share, and 10,000,000 shares of preferred stock, par
value $0.00001 per share.
 
6.2 Accuracy of Representations; Performance.  The representations and
warranties made by Aultra Gold in this Agreement were true when made and shall
be true as of the Closing Date (except for changes therein permitted by this
Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing Date, and Aultra Gold shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by Aultra Gold prior to or at the
Closing.  Shamika shall have been furnished with a certificate, signed by a duly
authorized executive officer of Aultra Gold and dated the Closing Date, to the
foregoing effect.
 
6.3 Officer’s Certificate.  Shamika shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized executive officer of
Aultra Gold to the effect that no litigation, proceeding, investigation, or
inquiry is pending or, to the best knowledge of Aultra Gold threatened, which
might result in an action to enjoin or prevent the consummation of the
transactions contemplated by this Agreement.
 
6.4 No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Aultra Gold nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business, or operations of Aultra Gold.
 
6.5 Good Standing.  Shamika shall have received a certificate of good standing
from the Secretary of State of the State of Nevada or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that
Aultra Gold is in good standing as a corporation in the State of Nevada and has
filed all tax returns required to have been filed by it to date and has paid all
taxes reported as due thereon.
 
6.6 Other Items.
 
(a) Shamika shall have received a stockholder list of Aultra Gold containing the
name, address, and number of shares held by each Aultra Gold stockholder as of
the date of Closing certified by an executive officer of Aultra Gold as being
true, complete, and accurate by Aultra Gold transfer agent.
 
(b) Shamika shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as Shamika may
reasonably request, including a legal opinion from Aultra Gold legal counsel,
satisfactory to legal counsel to Shamika and the Shamika Holders dealing with
all matters relating to (i) the incorporation, organization and good standing of
Aultra Gold in respect of all laws relevant to its existence (including the
Exchange Act), business and operations; (ii) the enforceability of the Agreement
in accordance with its terms; (iii) the binding effect and legal validity of all
the Transactions and provisions contemplated by this Agreement; (iv) the
validity of the issuance and allotment of the Exchange Shares to the Shamika
Holders such that, pursuant to this Agreement they will be the owners of 51% of
the Common Stock of Aultra Gold, with good and marketable title, free and clear
of any liens, encumbrances or rights of anyone whomsoever of any nature
whatsoever.
 
(c) Complete and satisfactory due diligence review of Aultra Gold by Shamika.
 
(d) Approval of the Transactions by the Aultra Gold Board.
 
 
 
 
15

--------------------------------------------------------------------------------

 
(e) There shall have been no material adverse changes in Aultra Gold, financial
or otherwise, such that, at Closing, Aultra Gold shall have no assets and no
liabilities of any nature whatsoever.
 
(f) There shall be no Aultra Gold Capital Stock Equivalents outstanding as of
immediately prior to the Closing.  For purposes of the foregoing, “Aultra Gold
Capital Stock Equivalents” shall mean any subscriptions, warrants, options or
other rights or commitments of any character to subscribe for or purchase from
Aultra Gold, or obligating Aultra Gold to issue, any shares of any class of the
capital stock of Aultra Gold or any securities convertible into or exchangeable
for such shares.
 
(g) Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from Aultra Gold’s lenders,
creditors; vendors, and lessors.
 
ARTICLE VII
 
TERMINATION
 
7.1 Termination.
 
(a)           This Agreement may be terminated by either the Shamika Board or
the Aultra Gold Board at any time prior to the Closing Date, if: (i) there shall
be any actual or threatened action or proceeding before any court or any
governmental body which shall seek to restrain, prohibit, or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; (ii) any of the transactions contemplated hereby are disapproved by
any regulatory authority whose approval is required to consummate such
transactions or in the judgment of such board of directors, made in good faith
and based on the advice of counsel, there is substantial likelihood that any
such approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the exchange; (iii) there shall have been any change after the date of the
latest balance sheets of Shamika and Aultra Gold, respectively, in the assets,
properties, business, or financial condition of Shamika and Aultra Gold, which
could have a materially adverse affect on the value of the business of Shamika
and Aultra Gold respectively. In the event of termination pursuant to this
paragraph (a) of Section 7.1, no obligation, right, or liability shall arise
hereunder, and each party shall bear all of the expenses incurred by it in
connection with the negotiation, drafting, and execution of this Agreement and
the transactions herein contemplated; (iv) the Closing Date shall not have
occurred by May 31, 2010; or (v) if Aultra Gold shall not have provided
responses satisfactory in Shamika’s reasonable judgment to Shamika’s request for
due diligence materials.
 
(b)           This Agreement may be terminated at any time prior to the Closing
by action of the Aultra Gold Board if Shamika shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Shamika contained
herein shall be inaccurate in any material respect, and, in either case if such
failure is reasonably subject to cure, it remains uncured for seven days after
notice of such failure is provided to Shamika. If this Agreement is terminated
pursuant to this paragraph (b) of Section 7.1, this Agreement shall be of no
further force or effect, and no obligation, right, or liability shall arise
hereunder, except that Shamika shall bear its own costs as well as the costs
incurred by Aultra Gold in connection with the negotiation, preparation, and
execution of this Agreement and qualifying the offer and sale of securities
contemplated hereby for exemption from the registration requirements of state
and federal securities laws.
 
(c)           This Agreement may be terminated at any time prior to the Closing
by action of the Shamika Board if Aultra Gold shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Aultra Gold
contained herein shall be inaccurate in any material respect, and, in either
case if such failure is reasonably subject to cure, it remains uncured for seven
days after notice of such failure is provided to Aultra Gold.  If this Agreement
is terminated pursuant to this paragraph (c) of Section 7.1, this Agreement
shall be of no further force or effect, and no obligation, right, or liability
shall arise hereunder, except that Aultra Gold shall bear its own costs as well
as the costs of Shamika incurred in connection with the negotiation,
preparation, and execution of this Agreement.
 
 
 
 
16

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to matters of state law, with the laws of Nevada.  Any dispute arising
under or in any way related to this Agreement will be submitted to binding
arbitration before a single arbitrator by the American Arbitration Association
in accordance with the Association’s commercial rules then in effect. The
arbitration will be conducted in New York, New York. The decision of the
arbitrator will set forth in reasonable detail the basis for the decision and
will be binding on the parties. The arbitration award may be confirmed by any
court of competent jurisdiction.
 
8.2 Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram and
any such notice or communication shall be deemed to have been given as of the
date so delivered, mailed, or telegraphed.
 
8.3 Attorney’s Fees. In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.
 
8.4 Confidentiality.  Aultra Gold, on the one hand, and Shamika and the Shamika
Holders, on the other hand, will keep confidential all information and materials
regarding the other Party designated by such Party as confidential.  The
provisions of this Section 8.4 shall not apply to any information which is or
shall become part of the public domain through no fault of the Party subject to
the obligation from a third party with a right to disclose such information free
of obligation of confidentiality. Aultra Gold and Shamika agree that no public
disclosure will be made by either Party of the existence of the Transaction or
the letter of intent or any of its terms without first advising the other Party
and obtaining its prior written consent to the proposed disclosure, unless such
disclosure is required by law, regulation or stock exchange rule.
 
8.5 Expenses.  Except as otherwise set forth herein, each party shall bear its
own costs and expenses associated with the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by Shamika and Aultra Gold after the Closing shall be borne by
the surviving entity.  After the Closing, the costs and expenses of the Shamika
Holders shall be borne by Aultra Gold.
 
8.6 Schedules; Knowledge.  Each party is presumed to have full knowledge of all
information set forth in the other party’s schedules delivered pursuant to this
Agreement.
 
8.7 Third Party Beneficiaries.  This contract is solely between Aultra Gold,
Shamika and the Shamika Holders, and, except as specifically provided, no
director, officer, stockholder, employee, agent, independent contractor, or any
other person or entity shall be deemed to be a third party beneficiary of this
Agreement.
 
8.8 Entire Agreement.  This Agreement represents the entire agreement between
the parties relating to the transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.
 
 
 
17

--------------------------------------------------------------------------------

 
 
8.9 Survival.  The representations and warranties of the respective parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated.
 
8.10 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.
 
8.11 Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.
 
8.12 Press Releases and Announcements.  No Party shall issue any press release
or public announcement relating to the subject matter of this Agreement without
the prior written approval of the other Parties; provided, however, that any
Party may make any public disclosure it believes in good faith is required by
applicable law, regulation or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).
 
 
 
(The rest of this page left intentionally blank.)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
 


 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above-written.
 
AULTRA GOLD, INC.
 
 
By:_____________________________
Name:
Title:
 
SHAMIKA GOLD INC.
 
 
By:_____________________________
Name:
Title:
 



 
THE SHAMIKA HOLDERS,
 
SHAMIKA RESSOURCES INC.
 
 
By:_____________________________
Name: Robert VIVIAN
Title: President
 
 
 
 
_____________________________
ROBERT VIVIAN
 
 
 
 
_____________________________
ROBERT MUONGO
 
 
 
_____________________________
HILLARY MUONGO



 
 
 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE I



   
Pro rata
   
No of Shamika
   
Conversion
   
No of Aultra Gold
   
Paid-Up
 
Shamika Holders
 
Portion
   
Class A Shares
   
Factor
   
Common Shares
   
Capital
                                 
Robert Vivian
    0.637854586652895 %     84,422       1.926665083       162,653     $ 8.44  
Shamika Resources Inc.
    96.333254125991100 %     12,750,000       1.926665083       24,564,980     $
1,275.00  
Robert Muongo
    2.725702203311520 %     360,755       1.926665083       695,054     $ 36.08
 
Hillary Muongo
    0.303189084044531 %     40,128       1.926665083       77,313     $ 4.01  
TOTAL
    100 %     13,235,305               25,500,000     $ 1,323.53  


